Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 was amended by the Applicant to contradict claim 1, and to contradict the original disclosure. That is, claim 9 now discloses: “the camera is configured to image the components on the stage” (line 2; emphasis added). There is support for a camera “configured to image the components” when they are on “component carrier 388” (see specification, par. 0060), which is not the same structure as the stage, according to the applicant’s own arguments and the explicit recitation of the original disclosure, which lists “stage 156” and “component carrier 388”, and the drawing figures, which show that (388) and (152) are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (US 2017/0238448 A1), in view of Morikawa (WO 2015/097904-A1), further in view of Stackpole et al. (WO 2004/016532).
Regarding claim 1, Iwaki discloses a component supply system (10) (Title; Abstract) comprising: a component supplier (32) configured to perform component supply work that supplies components; a stage (220) configured to support the components supplied by the component supplier (figs. 3 , 5 and 14; pars. 0039-0040 and 0060-0063); a holding tool (302/332) configured to hold a component of the components scattered on the stage (figs. 3 and 11; pars. 0052-0054 and 0067); a component carrier (388) to hold a loading platform (392) which includes a recess (416, 418, 420) to receive the component (figs. 3 and 12-14; pars. 0055-0060), the component held by the holding tool is loaded in the recess of the loading platform (fig. 3 and 12-14; par. 0056), and an identification section (470) identifying a type of component to be loaded in the recess by the holding tool (Abstract; fig. 13; pars. 0074-0075); a camera (290) to image (i.e. capable of imaging) the identification plate (“image data”) of the loading platform plate used for identifying a type of component that is to be loaded in the recess, and when the type of the component to be supplied to the stage acquired from the memory and the type of the component to be loaded in the recess identified by the camera differ, instruct the component supplier to not perform the component supply work.
Note: The functional capabilities of the camera structure of the claim are appreciated and are being given weight, however, all known cameras are capable of imaging an identification plate, and thus the camera of Iwaki is applicable as disclosing the claimed structure and the capability. Further, Iwaki discloses that the identification information may be “an ID or the like” (par. 0081). The specifying section of Iwaki uses the image data to specify the type of 
Morikawa teaches that it is well known to provide a related component supply system (“automatic assembling device”) including 34/36 a component supplier (16 and/or 18) configured to perform component supply work that supplies components (figs. 1-2 and 16-17; pars. 0009 and 0011); an identification section (90) identifying a type of component to be loaded (Abstract; fig. 16; pars. 0045-0046 and 0049); a memory (“an attitude model data memory provided in a RAM of a computer constituting a main body of an individual control device 550 and constituting a storage means”) configured to memorize and link information related to the identification and the type of the component to be loaded in the recess and to memorize a schedule (“preset order”) of a type of components to be supplied to the stage by the component supplier (fig. 16; pars. 0045-0046); and a control device (90) configured to identify the type of the component to be loaded based on image data of the component obtained by the camera (fig. 17; pars. 0009 and 0039), acquire the type of the component to be supplied to the stage, determine whether the type of the component to be supplied to the stage acquired from the memory and the type of the component to be loaded in the recess identified by the camera are the same, and when the type of the component to be supplied to the stage acquired from the memory and the type of the component to be loaded in the recess identified by the camera differ, instruct the component supplier to not perform the component supply work (“component support member 150 is retreated to the retreat position… the component is returned to the component feeder”) (pars. 0049 and 0053-0055).

Stackpole teaches that it is well known to provide a related component supply system (40) including a loading platform (52) which includes a recess (46, 56, 160) to receive a component (figs. 4A-6; pars. 0034, 0036 and 0042), wherein the component is loaded in the recess of the loading platform set on the component carrier (figs. 5-6; pars. 0036-0042), and the loading platform includes an identification plate identifying a type of component that is to be loaded in the recess (figs. 5-6; pars. 0040-0043).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Iwaki to incorporate the identification plate of Stackpole. Iwaki has been shown to have intended for components to be recognized in advance in order to facilitate rapid manufacture thus predictably decreasing manufacturing associated costs, and Stackpole demonstrates that it was well-known to use identification plates in carriers information may be used. For example… the ID may be used as identification information” as cited above (par. 0081; emphasis added). PHOSITA would have known that identifying carriers as well as components was predictably beneficial to avoid mismatch or the attempted placement of unwanted components. Moreover, the use of an identifying “plate” is considered common and there is no indication that any surprising results came from such a predictable use of the prior art identification plate of Morikawa in the prior art apparatus of Iwaki, which would have been readily employed together as a routine matter.
Regarding claim 3, the modified Iwaki teaches the component supply system according to claim 1, as detailed above.  Iwaki further discloses that the control device calculates information related to the identification based on the image data of the identification, and specifies the type of the component memorized in the memory linked to the calculated information related to the identification (fig. 13; pars. 0058, 0067-0071, 0075 and 0081).  Iwaki, however does not teach that the identification is of a plate, however this feature has been shown to be taught by the tertiary reference to Stackpole, which teaches that the information would predictably and easily be linked and determined from an identification plate, as detailed in claim 1 above.
Regarding claim 4, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the recess includes a plurality of shape types that correspond to the type of component (pars. 0066-0071 and 0074-0075).
Regarding claim 5, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that 
Regarding claim 6, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that the loading platform (52) includes a pair of through-holes (160) configured to receive pins of the component carrier (Abstract; figs. 3A-3B and 5; pars. 0013 and 0040-0045).  
Regarding claim 7, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 6 as detailed above, and Stackpole further teaches that it is well known that the loading platform is detachably attached to the component carrier by the pair of through-holes (pars. 0040 and 0044-0046).
Regarding claim 8, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the component carrier includes multiple (five) of the loading platform (par. 0055).
Regarding claim 9, as best understood, Iwaki in view of Morikawa and further in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the camera is configured to image the components on the stage (fig. 3: stage, 220, is on component carrier, 388, and components 410 are on the stage where camera, 290, images the components) and a pick-up target component is determined based on an image of the components (par. 0067). 

Response to Arguments
Applicant’s arguments in the first four lines of page 8, filed 11/22/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103, have been fully considered and are persuasive in part, due to the claim amendments. Therefore, the rejection has been withdrawn. However, upon 
Initially (pg. 5), Applicant has asserted that the previous “Office action again argues that the component carrier 388 of Iwaki corresponds to the recited "stage””. Respectfully, this is not correct. The component carrier (388) is cited in the previous and current Office Action as corresponding to the claimed “component carrier”, rather than the “stage”. The claimed “stage” was previously, and currently remains cited as being element (220) of Iwaki, which is disclosed by Iwaki as a “component support member”, the structure of which is clearly anticipatory of a “stage configured to support the components”.
Applicant next states that “the Office Action appears to argue that Iwaki teaches acquiring from a memory the type of component to be supplied to the stage and may be modified to include carriers with identification plates which may also be recognized.” This is true, as such a modification is obvious, especially because Iwaki has been shown to disclose that the cited camera can be used to identify “an ID or the like” (par. 0081).
The above statement is followed by “However, the Office Action has not given any reason why the combination of Stackpole and Iwaki would arrive at the feature "determine whether the type of the component acquired from the memory and the type of the component identified by the camera are the same" recited in previously presented Claim 1.” Respectfully, the Examiner gave nearly a page of explanation of why the combination rejection of the previously presented claim 1 was proper. That explanation was supplied with supporting rationale, details of the known problem to be solved, known and obvious advantages of the old 
On page 5, Applicant asserts that “the Office Action appears to rely on various pieces of case law to diminish the scope of the claims and to attempt to underpin the conclusory basis for obviousness.” Respectfully, this argument is an opinion, and is not based in fact. The “conclusory basis for obviousness” assertion is without merit and has been addressed above, as the statement of rationale for combination was complete in the prior Office Action, as it is held to be properly applied in the instant Action. The statement that the Examiner has made any attempt to “diminish the scope of the claims” is unfounded. In the previous and current prior art rejections, the Examiner has addressed each and every limitation of the outstanding claims and has shown with citations how those limitations map to the prior art. The Examiner has also provided helpful information in the form of notes after the art rejections on the merits to indicate that the limitations “are being given weight” and also that they do not differentiate the claimed apparatus (system) from the prior art. 
For example, the Applicant appears to be arguing that the recited “camera to image the identification plate” (claim 1) is not being given weight. This is simply not the case, as a structure, namely a camera, has been demonstrated as being disclosed by each of the cited prior art references. What the Applicant has not done in the arguments is demonstrate how a camera “to image the identification plate” is different from any camera, and especially how it is distinguishing over the cited cameras of the prior art. Again, please note that the Examiner has shown that Iwaki explicitly considers that their disclosed camera can be used to identify “an ID or the like” (par. 0081). As such, the only issue remaining would be whether it is obvious to use an ID plate, in place of an ID, which of course is clearly obvious, for the reasons given above.

In the next arguments, Applicant cites the MPEP and discusses the control device limitations, asserting that the Examiner has conflated intended use and functional claim language. Respectfully, this line of argument is not compelling. As discussed above, the prior art structure has not been shown by the Applicant to be different from the claimed structure, and the claimed structure has not been shown to be specially or structurally modified to enable the function, thus the prior art devices are held to be anticipatory. Regarding the control device limitations, there is no evidence at all that the Examiner has ignored or diminished any of the functional capabilities recited in the claims. As stated above, every limitation of the claims has been examined and rejected by the prior art. Please refer to the newly applied prior art rejections above.
The subsequent arguments were difficult to follow, however they are addressed as best possible, herein. Applicant argues that “No reasonable combination of Iwaki and Stackpole teaches all of the features above. That is, there is no teaching in either reference of determining whether the type of the component to be supplied to the stage acquired from the memory and the type of the component to be loaded in the recess identified by the camera are the same.” This is not compelling, as the Examiner did actually provide reasonable and proper rationale for combination of references and presented rebutting arguments, see above, as well as the previous Office Action. Further, the Applicant’s argument apparently did not note the cited language of Iwaki, which explicitly states: “when three types of leaded components 410a, 410b, 410c are scattered on component support member…and leaded component 410a is the pickup target component… Information for identifying leaded components 410…is stored in individual control device 452 of loose component supply device 32” (par. 0068), “Identification information 460 of leaded component 410a includes information 460a representing the form of leaded component 410a” (par. 0069), “individual image data of each of the multiple leaded components 410 scattered on component support member 285… is included in the image data…and the identification information stored in individual control device 452 are compared, and items that match identification information 460… are extracted” (par. 0070). This language is from the paragraphs previously and currently cited to disclose the argued limitations. That is, the controller of Iwaki is expressly configured to image components supplied, use a stored image (i.e. component, including component ID) data to determine if the component imaged is the component desired, and to proceed with the component mounting if the component imaged matches the data of the desired component. As such, those limitations have clearly been shown to be disclosed by Iwaki. With respect to the arguments regarding the newly applied claim limitation that the controller is configured to identify the component and “when the type of the component to be supplied… and the type of the component to be loaded in the recess identified by the camera differ, instruct the component supplier to not perform the component supply work”, Iwaki was not, and currently is not, relied upon to disclose or teach that feature. That being so, it would be completely illogical if the system of Iwaki was intended to be capable of the imaging and analysis as described above, including determining if the component is the desired component type, to then continue with mounting an improper component. That is, though Iwaki is silent as to stopping the mounting action if the wrong component is detected, this would be an obvious consideration, and not being capable of such an operation would defeat the purpose of the system of Iwaki. 
merely apply the carrier of Stackpole, because in the rejection Stackpole was shown to be a closely related prior art invention, demonstrated as pertinent to the problem at hand, obvious to combine, and explained as being predictably advantageous. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On the last page (pg. 8) of arguments, Applicant has returned to the “intended use” argument, which has been addressed above. The Applicant has not met the burden of proof that the claims provide any language that differentiates the camera or control device from the structures (or functions, or configuration, or capability) of the combined prior art as cited. That is, the prior art has been shown to teach all of the claimed structures, and to be capable of and configured for performing the capabilities of the claimed system, and further proper rationale for combination of references has been provided. Finally, though the Applicant asserts that there are 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729